By the Court,

Whiton, C. J.
We shall not notice all the errors relied upon by the plaintiff in error to reverse the judgment in this case, because the verdict is not such an one as could authorize a judgment.
The action was in tort and the jury have found only one of *220the defendants guilty, without any finding as to the other, an.d without designating which defendant they convict. The verdict is in. these words: “ The jury in this cause say they find the defendant guilty, and assess the plaintiffs’ damages at twenty-eight dollars.” We do not think that this verdict authorized any judgment against either of the defendants, though it appears that one was entered against both for the damages assessed by the jury. 3 Graham & Waterman on New Trials, 1378.
We must therefore reverse it and order a new trial.